ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics, and with the consent of JUSTIN PAUL CHRISTODORO, who was admitted to the bar or this State in 2004;
And the Office of Attorney Ethics and JUSTIN PAUL CHRISTODORO, through counsel, having agreed that JUSTIN PAUL CHRISTODORO lacks the capacity to practice law and should be transferred to disability inactive status pursuant to Rule 1:20-12, and good cause appearing;
*296It is ORDERED that JUSTIN PAUL CHRISTODORO is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that JUSTIN PAUL CHRISTODORO is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution in accounts maintained by JUSTIN PAUL CHRISTODORO pursuant to Rule 1:21-6, shall be restrained from disbursement and shall be transmitted by the financial institutions that are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of the Court; and it is further
ORDERED that JUSTIN PAUL CHRISTODORO comply with Rule 1:20-20 governing incapacitated attorneys.